EXHIBIT 10.2

FORM OF

CTI GROUP (HOLDINGS) INC.

STOCK INCENTIVE PLAN

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

CTI Group (Holdings) Inc. (the “Company”), pursuant to its CTI Group (Holdings)
Inc. Stock Incentive Plan (the “Plan”), hereby grants to the individual listed
below (“Participant”), the restricted units of stock (the “Restricted Stock
Units”) as set forth below. This Award is subject to all of the terms and
conditions as set forth herein and in the Restricted Stock Unit Award Agreement
attached hereto as Exhibit A (the “Restricted Stock Unit Agreement”) (including
without limitation the restrictions on the shares of Common Stock set forth in
the Restricted Stock Unit Agreement) and the Plan, each of which are
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Notice of Grant
of Restricted Stock (the “Grant Notice”) and the Restricted Stock Unit
Agreement.

 

Participant:   

 

   Restricted Stock Units:   

 

   Grant Date:   

 

   Vesting Schedule:   

 

     

 

     

 

     

 

      each a “Vesting Date”.   

By his or her signature below, Participant agrees to be bound by the terms and
conditions of the Plan, the Restricted Stock Unit Agreement and this Grant
Notice. The Participant has reviewed the Restricted Stock Unit Agreement, the
Plan and this Grant Notice in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Grant Notice and fully understands
all provisions of this Grant Notice, the Restricted Stock Unit Agreement and the
Plan. The Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator of the Plan upon any
questions arising under the Plan, this Grant Notice or the Restricted Stock Unit
Agreement. Participant further agrees to notify the Company upon any change in
the residence address indicated below.



--------------------------------------------------------------------------------

PARTICIPANT       CTI GROUP (HOLDINGS) INC.

 

   

 

Signature     Signature

 

   

 

Print Name     Print Name      

 

      Print Title Address:    

 

   

 

    Email:  

 

    Fax:  

 

   

 

-2-



--------------------------------------------------------------------------------

Exhibit A

CTI GROUP (HOLDINGS) INC.

STOCK INCENTIVE PLAN

RESTRICTED STOCK UNITS AWARD AGREEMENT

Pursuant to the Notice of Grant of Restricted Stock Units (the “Grant Notice”)
to which this Restricted Stock Units Award Agreement (this “Agreement”) is
attached, CTI Group (Holdings) Inc. (the “Company”) has granted to Participant
the number of Restricted Stock Units under the CTI Group (Holdings) Inc. Stock
Incentive Plan, as amended from time to time (the “Plan”), as set forth in the
Grant Notice.

1. Definitions. All capitalized terms used in this Agreement without definition
shall have the meanings ascribed in the Plan and the Grant Notice.

2. Incorporation of Terms of Plan. The Award is subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

3. Grant. The Company hereby grants to the Participant under the Plan an award
of the number of Restricted Stock Units set forth in the Notice of Grant,
subject to all of the terms and conditions in this Agreement and the Plan.
Subject to Paragraph 5 of this Agreement, each Restricted Stock Unit represents
the right of the Participant to receive if such Restricted Stock Unit becomes
vested (a) shares of Common Stock, (b) a cash payment, or (c) a combination of
shares of Common Stock and such cash payment.

4. Vesting. The Restricted Stock Units awarded by the Grant Notice and this
Agreement that are scheduled to vest on a specific Vesting Date set forth in the
Grant Notice shall vest if the Participant shall have been continuously employed
by the Company or by one of its Subsidiaries from the Grant Date until the
applicable Vesting Date. Notwithstanding the foregoing or the provisions set
forth in the Grant Notice or Section 12 of the Plan, the Restricted Stock Units
shall immediately vest with respect to 100% of the Restricted Stock Units
covered by this Agreement upon the occurrence of any of the following events:
(a) termination by the Company of the Participant’s employment with the Company
or a Subsidiary without “Cause” (as defined in the Plan), or (b) termination of
the Participant’s employment with the Company or a Subsidiary due to the
Participant’s death or disability. If the Participant ceases to be employed by
the Company for any reason other than a reason set forth in clause (a) or (b) of
the immediately preceding sentence, including any termination of employment by
the Company or a termination of employment by the Participant prior to an
applicable Vesting Date, the unvested Restricted Stock Units shall automatically
be forfeited upon such termination of employment by the Company or by the
Participant.

5. Change in Control and Other Transactions. Notwithstanding anything to the
contrary in this Agreement or in the Plan (including, but not limited to,
Section 11 of the Plan) and subject to compliance with the Code, applicable
securities and other laws and applicable



--------------------------------------------------------------------------------

national securities exchange requirements, upon a Change in Control, the
Restricted Stock Units shall not immediately vest and the Committee may amend,
alter, adjust or otherwise modify this Award, including but not limited to
accelerating the vesting of the Restricted Stock Units, or may provide for the
issuance of a replacement award under the Plan or otherwise (“Replacement
Award”); provided, however, that, other than in connection with the issuance of
a Replacement Award, the Committee shall not terminate this Award without the
Participant’s consent. In addition, and notwithstanding anything to the contrary
in this Agreement or in the Plan (including, but not limited to, Section 11 of
the Plan) and subject to compliance with the Code, applicable securities and
other laws and applicable national securities exchange requirements, the
Committee may issue a Replacement Award in connection with a merger, conversion,
consolidation or other reorganization of, or involving, the Company that does
not constitute a Change in Control.

6. Payment of Restricted Stock Units. As soon as reasonably practicable
following vesting of Restricted Stock Units but in no event later than sixty
(60) days following the date of such vesting, the Committee shall cause to be
delivered to the Participant either (a) the full number of shares of Common
Stock underlying the vested Restricted Stock Units, (b) a cash payment
determined by reference to the then-current Fair Market Value of such shares of
Common Stock underlying the vested Restricted Stock Units, or (c) a combination
of such shares of Common Stock and such cash payment. The delivery of shares of
Common Stock and/or a cash payment pursuant to the immediately preceding
sentence shall be determined by the Committee, in its sole discretion, and shall
be subject to satisfaction of applicable tax withholding obligations with
respect thereto in accordance with Section 10 of this Agreement. The value of
any shares of Common Stock and/or cash delivered to the Participant shall be the
then-current Fair Market Value of such shares of Common Stock underlying the
vested Restricted Stock Units. In no event shall the value of any shares of
Common Stock and/or cash delivered to the Participant with respect to vested
Restricted Stock Units result in duplication in the value of such vested
Restricted Stock Units to be provided to the Participant or the delivery of
Shares and/or cash in excess of the then-current Fair Market Value of such
shares of Common Stock underlying the vested Restricted Stock Units.

7. No Rights to Awards; Non-Uniform Determinations. The Participant shall not
have any claim to be granted any Awards under the Plan. Neither the Company nor
the Committee is obligated to treat Participants uniformly, and determinations
made under the Plan may be made by the Committee selectively among Participants
who receive, or are eligible to receive, Restricted Stock Units (whether or not
such Participants are similarly situated). In the event of any dispute or
disagreement as to the interpretation of the Plan or this Agreement or of any
rule, regulation or procedure, or as to any question, right or obligation
arising from or related to the Plan or this Award, the decision of the Committee
shall be final and binding upon all persons.

8. Notices.

(a) Notice to the Company. Notices intended for the Company shall be deemed
validly given only if delivered in person to, or duly sent, postage and fees
prepaid, by registered mail or national courier service addressed to the
Committee at the Company’s principal office and to the attention of such person
as designated by the Committee, or to such other address or officer as the
Committee may hereafter designate by written notice.

 

-2-



--------------------------------------------------------------------------------

(b) Notice to the Participant Notices intended for the Participant (or any
transferee of the Participant) shall be deemed validly given only if delivered
in person or duly sent, postage and fees prepaid, by mail or national courier
service to the last known address of the Participant (or such transferee) as it
appears on the records of the Company or to such other address as the
Participant (or such transferee) shall designate by written notice.

(c) General. Notices under this Agreement must be in writing. Notices may be
sent by nationally or internationally recognized overnight couriers (UPS, Fedex,
DHL or other commercial delivery service). Notices are effective when actually
delivered or, if mailed (A) by the United States Postal Service, three days
after deposit into the United States mail by registered or certified mail,
postage prepaid or (B) a nationally or internationally recognized overnight
courier, the next business day after deposit if within the United States, or the
second business day after deposit, if not within the United States.

9. No Shareholder Rights. This Award does not give the Participant any of the
rights of a shareholder of the Company unless and until shares of Common Stock
are in fact issued to such person in connection with such Award.

10. Withholding. By Participant’s acceptance of this Agreement, the Participant
agrees to reimburse the Company for any taxes required by any government to be
withheld or otherwise deducted and paid by the Company in respect of the shares
of Common Stock that may be issued hereunder. In lieu thereof, the Company shall
have the right to withhold the amount of such taxes from any other sums due or
to become due from the Company or a Subsidiary, as the case may be, to the
Participant.

11. Issuance of Shares of Common Stock. The Participant covenants and agrees
with the Company that if, with respect to any shares of Common Stock delivered
to the Participant pursuant to this Agreement, there does not exist a
Registration Statement on an appropriate form under the Securities Act of 1933,
as amended (the “Act”), which Registration Statement shall have become effective
and shall include a prospectus that is current with respect to the shares of
Common Stock subject to this Agreement, (i) that Participant takes the shares of
Common Stock for the Participant’s own account and not with a view to the resale
or distribution thereof, (ii) that any subsequent offer for sale or sale of any
such shares of Common Stock shall be made either pursuant to (x) a Registration
Statement on an appropriate form under the Act, which Registration Statement
shall have become effective and shall be current with respect to the shares of
Common Stock being offered and sold, or (y) a specific exemption from the
registration requirements of the Act, but in claiming such exemption, the
Participant shall, prior to any offer for sale or sale of such shares of Common
Stock, obtain a favorable written opinion from counsel for or approved by the
Company as to the applicability of such exemption and (iii) that if
certificated, the Participant agrees that the certificate or certificates
evidencing such shares of Common Stock shall bear a legend to the effect of the
foregoing.

 

-3-



--------------------------------------------------------------------------------

12. No Effect on Employment. This Agreement is not a contract of employment, as
applicable, and the terms of the Participant’s employment shall not be affected
hereby or by any agreement referred to herein except to the extent specifically
so provided herein or therein. Nothing herein shall be construed to impose any
obligation on the Company to continue the employment of a Participant who is
employed by the Company or any of its Subsidiaries, and it shall not impose any
obligation on the Participant’s part to remain in the employ of the Company or
any of its Subsidiaries.

13. Transferability. The Restricted Stock Units may not in any manner be sold,
transferred or otherwise disposed of and may not be pledged or otherwise
hypothecated.

14. Amendments. Subject to the terms of the Plan, this Agreement may not be
amended or modified except by a written agreement executed by the Company and
the Participant or their respective successors and legal representatives.

15. Governing Law. To the extent not governed by federal law, the Plan and all
Award Agreements shall be construed in accordance with and governed by the laws
of the State of Delaware.

16. Complete Agreement. This Agreement and the Notice constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements, written or oral, with respect thereto.

17. Severability. If any one or more of the provisions contained in this
Agreement is invalid, illegal or unenforceable, the other provisions of this
Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

 

CTI Group (Holdings) Inc. By:  

 

  Name:   Title:   Address:

I agree to the terms of this Agreement and the Plan.

 

By:

 

 

Name: [Print Name of Participant]

Address:

 

 

 

 

-4-